Citation Nr: 1046228	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  07-06 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1978 to September 
1979.  

This matter is on appeal from a November 1993 rating decision by 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

As a procedural note, the Veteran's claim was initially denied in 
November 1993 by the RO.  The Veteran filed a notice of 
disagreement with the November 1993 decision and further 
development was done by the RO.  The claim was confirmed denied 
in May 1994, November 1994, April 1995 and June 2005.  A 
Statement of the Case was not provided to the Veteran until 
January 2007.  A timely substantive appeal was subsequently 
received.  Therefore, as the matter has remained on appeal from 
the November 1993 denial, de novo consideration of the issue of 
service connection for low back disability is order.   

Additionally, the Board acknowledges that the Veteran requested a 
travel board hearing but did not appear for his scheduled hearing 
in August 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  Moreover, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

In the present case, an August 1978 service entrance examination 
reflects a "normal" spine.  In the Veteran's August 1978 
"report of medical history," he reported an April 1978 
diagnosis of a slipped disc and current pain with heavy lifting.  
An August 1978 X-ray report indicated the following: "(1) an old 
irregularity at right and inferior aspect of body of L1 suggests 
old trauma; (2) lumbarized S1; (3) F.B. liver area; and (4) no 
narrowing of interspaces."   Service treatment records also 
contain complaints of low back pain in August 1979.  His 
separation examination revealed a normal spine.    

Post-service private treatment records indicate treatment for 
"chronic low back pain" in December 1993.  At that time, the 
Veteran reported an in-service back injury in 1979 which resulted 
in his hospitalization for 2 days.  He also reported an injury in 
1987 in which he fell 20 to 25 feet off of a ladder and broke his 
nose and wrist.   

The Veteran underwent a VA examination in December 2006.  The 
examination report recited his history of low back symptomatology 
since service.  The examiner concluded that "based upon a review 
of all of the available medical evidence of record, it is not as 
likely as not that his present lumbar degenerative disk disease 
is the direct and proximate result of any incident in service.  
To opine otherwise would require resort to mere speculation."  
The examiner gave no explanation or basis for his opinion.   

The Board finds that the December 2006 VA examination is 
inadequate as the examiner did not indicate a basis for his 
opinion.  Indeed, the Court has held that the probative value of 
a medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, not 
the mere fact that the claims file was reviewed.  Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the 
examiner did not address the question as to whether there had 
been aggravation of the Veteran's preexisting L1 disc defect.  
Therefore, the Board finds that another VA examination and 
etiology opinion is necessary in order to fairly decide the 
Veteran's claim.  See Barr, 21 Vet. App. at 312.

The Veteran should be advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  

Further, in order to ensure that all records are available, any 
outstanding VA outpatient treatment records related to his 
aforementioned disorder should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain VA clinical records from the VA 
Outpatient Clinic in Biloxi, Mississippi, for 
the period from May 2005 to the present.

2.	Following receipt of the records above, 
schedule the Veteran for an appropriate VA 
examination to determine the nature, extent, 
onset and etiology of his current low back 
disorder.  The claims folder should be made 
available to and reviewed by the examiner and 
such review should be noted in the examination 
report.  All indicated studies should be 
performed and all findings should be reported 
in detail.  

The examiner should render an opinion as to 
the nature of any current low back disorder 
and whether it is at least as likely as not 
(50 percent probability or greater) that 
any currently diagnosed low back disorder had 
its onset in or is related to service, 
including whether any pre-existing low back 
disorder noted on the August 1978 entrance 
physician and X-ray was aggravated by service.  
The rationale for all opinions expressed 
should be provided in a legible report.   If 
the examiner cannot provide a requested 
opinion without resorting to mere speculation 
such should be stated with supporting 
rationale.

3.	The RO/AMC must notify the Veteran that it is 
his responsibility to report for any 
scheduled examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.	Thereafter, the RO should re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, the Veteran and the 
representative should be provided with a 
supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issues, as well as 
a summary of the evidence received since the 
issuance of the last SSOC.  An appropriate 
period of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


